Citation Nr: 1435214	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-27 640	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1970 to August 1973.  He died in August 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied her claim of entitlement to service connection for the cause of his death.

The appellant-widow had a videoconference hearing in March 2014.  The undersigned Veterans Law Judge (VLJ) of the Board presided and a transcript of the hearing is of record.  The Board held the record open an additional 60 days following the hearing to allow the appellant time to obtain and submit supporting evidence, which she later did in June 2014 and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2013).

Partly because of this additional evidence, and differing opinion concerning whether treatment (more specifically, prescribed medications) for service-connected disabilities caused or contributed substantially or materially to the Veteran's death, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding it.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran died on August [redacted], 2008.  His Certificate of Death lists "probable myocardial infarction" (i.e., a heart attack) as the condition that caused his death.  The appellant-widow first alleged that his service-connected disabilities in general caused or contributed substantially or materially to that terminal event.  Specifically, in a May 2010 statement she claimed that his service-connected major depressive disorder caused him to take too much medication the night of his death, which in turn led to the fatal myocardial infarction.  However, her contentions were more focused beginning approximately during her November 2012 hearing before a local Decision Review Officer (DRO); she began alleging more specifically that medications prescribed by VA physicians, in particular, albeit including for 
service-connected disabilities, played a substantial or material role in his death.  

The claims file was sent for a VA medical nexus opinion regarding the Veteran's cause of death in June 2012.  The examiner opined that it was less likely than not that the Veteran's use of medications to treat any of his service-connected conditions, including the depressive disorder, anxiety disorder, right shoulder separation, erectile dysfunction, and a fracture of the right fifth metacarpal, either caused or contributed to his death due to a probable myocardial infarction.  This commenting examiner reasoned that the medications used by the Veteran were not directly or indirectly linked to the myocardial infarction.

In response, however, the appellant-widow submitted a June 2013 statement from the Veteran's primary care physician, T.H., in support of the claim.  T.H. stated that he had treated the Veteran since 1995.  The Veteran had coronary artery disease and vasospeastic angina, along with a past myocardial infarction.  But T.H. then stated that, according to the appellant, the Veteran had started a group of new medications on August [redacted], 2008, many of which "had potential side effects that could have aggravated his existing cardiac disease."  Additionally, this commenting physician stated the medications "produced a potential for drug-drug interactions that also could have had a significant adverse effect on" the existing heart condition.  The appellant told T.H. that these new examinations included Trazodone, Seroquel (quetiapine), Ritalin (methylphenidate), Remeron (mirtazapine), Effexor XR (venlafaxine), and Wellbutrin (bupropion).  He then went on to list the various warnings associated with the medications with regards to heart conditions.  He further stated that it was possibly drug-drug interactions that had led to serotonin syndrome, respiratory depression, or an irregular heart rhythm.  

In response to the now conflicting medical evidence of record, the RO sent the claims file back to the June 2012 examiner for an addendum opinion, which was provided in August 2013.  But this examiner again concluded that it was less likely than not that the Veteran's use of VA-prescribed medications to treat his service-connected conditions either had caused or contributed to his death due to probable myocardial infarction.  The examiner's rationale again repeated his opinion that none of the medications used by the Veteran were "directly or indirectly" linked to a myocardial infarction.  He added this time, however, that the Veteran's known heart conditions of the past, including heart disease and a prior heart attack, had placed him at a high risk for sudden death, which was not caused by medication use.  

In response to that supplemental VA opinion, and following the hearing testimony she had provided before the Board in March 2014, the appellant submitted a second statement from T.H. in June 2014.  The opinion is mostly a reiteration of his previous on.  In it, he stated, "I strongly believe that the addition of [the] potent medications more likely than not contributed substantially or material[ly] to [the Veteran's] premature death.  Starting a known cardiac patient on multiple medications that have significant cardiac warnings is not appropriate and more likely than not combined to cause his death."  


Review of VA treatment records reveals that, contrary to the appellant's allegations, the Veteran was not prescribed Trazodone, Seroquel, Ritalin, Remeron, Effexor XR, and Wellbutrin on August [redacted], 2008.  The psychiatric treatment record from that date lists these medications (by their generic names) as "past meds" for him.  An exhaustive medications list confirms that, while he was prescribed these medications (except for Ritalin/ methylphenidate, which is not contained on the list), this occurred variously in the years prior to 2008.  

While this in turn lessens the probative value of T.H.'s original opinion, which was based upon the erroneous assumption that all of these medications were prescribed on August [redacted], 2008, shortly before the Veteran's death on August [redacted], 2008, so just a week later, there still remains the possibility, as competently attested to by T.H., that the Veteran's use of medications with known heart risks was inappropriate.  The VA opinions provided are inadequate, as they do not sufficiently address this contention beyond a conclusory statement, in turn obligating the Board to obtain additional comment on this determinative issue.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, there has been no comment to date addressing the entitlement standard of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 since the medications purportedly were prescribed by the Veteran's VA doctors, so in the course of his VA evaluation and treatment.


Accordingly, this cause-of-death claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA physician, preferably someone different than the examiner who provided the June 2012 and August 2013 opinions, for additional medical comment concerning the Veteran's cause of death via probable myocardial infarction.  The claims file must be reviewed and it must be indicated that the review took place.  

The examiner should then provide an opinion responding to the following questions:

(a) Was the Veteran's death from a probable myocardial infarction related to the treatment he had received from VA, specifically the documented prescriptions he had received over the years, including especially for trazodone, mirtazapine, quetiapine, venlafaxine, and bupropion? 

(b) Was his death the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that hospital care or medical treatment?

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d) If so, was the proximate cause of the Veteran's death related to an event that was not reasonably foreseeable?

(e) Was there informed consent, if such was necessary for the type of treatment he received?  If not required, please also indicate.

It is most essential that the designee discuss the medical rationale of all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner should comment on the history of the Veteran's heart trouble, as well as T.H.'s contention that certain of the Veteran's prescribed medications were inappropriate (contraindicated) for a person with his known heart issues to use, by themselves or in combination.  

2.  Then readjudicate this claim for Dependency and Indemnity Compensation (DIC), both under the provisions of 38 U.S.C.A. §§ 1310 and 1151.  If this claim is not granted to the appellant-widow's satisfaction, send her and her attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



